DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending under this Office action.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/23/2021 has been entered.


Response to Amendment
Applicant's arguments filed on December 23, 2021, have been fully considered.
Applicant argues that the independent claims 1 and 11 are amended with new limitations of "calculating, based on the area-specific images, an area-specific congestion for each of areas captured by the plurality of cameras in the specific space, wherein the area-specific congestion is a degree of congestion of the each of areas, and the degree of congestion is related to data that quantifies the movements of the people existing in each of the area-specific images" (emphasis added). Applicant argues that the prior arts on record do not disclose or suggest the claimed features as claimed in the independent claim 1.
Examiner replies that the newly added limitations may overcome the current rejection. However, a new art has been found, and the new art Oami (US 20050122323 A1), teaches that wherein the area-specific congestion is a degree of congestion of the each of areas, and the degree of congestion is related to data that quantifies the movements of the people existing in each of the area-specific images (See Oami: Figs. 11-12, `4, and 17, and [0097], "FIG. 11 and FIG. 12 are diagrams illustrating superposition of a display based on the distribution information on the first surveillance image 12. On the display screen 40 of FIG. 11, a heat map 61 representing the distribution of people is superimposed on the first surveillance image 12. For example, the heat map is a heat map in which a place having a high degree of congestion of people is red and a place having a low degree of congestion of people is blue”; [0099], “The generation unit 2060 generates, as the surveillance information 30, a display in which the frame line 62 emphasizing an area having a high degree of congestion of people is superimposed on the first surveillance image 12. Specifically, the generation unit 2060 generates distribution information indicating the number of people captured in each partial region, and sets the partial region in which the number is equal to or larger than a predetermined value as a region having a high degree of congestion of people”; and [0171], “Note that, there may be more than one piece of moving route information about a specific place. For example, in a case of the above-mentioned event venue, the crowd moves from the nearest station to the event venue before the event starts, and the crowd moves from the event venue to the nearest station after the event ends. Thus, for example, the moving route information acquisition unit 2160 acquires the combination of “moving route of the crowd and a time slot during which the movement occurs” as moving route information. Here, it is assumed that the moving route information is stored in advance in 

Claim Interpretation— 35 USC 112 (f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim Limitation Interpreted under 35 USC 112(f)
Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth 
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim limitations "an area-specific image storage configured to", "a two-dimensional map storage configured to", "an area-specific congestion calculator configured to", "a mapping area identifier configured to", and "an area-specific congestion visualizer configured to" have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "an area-specific image storage/a two-dimensional map storage/an area-specific congestion calculator/a mapping area identifier/an area-specific congestion visualizer" coupled with functional language "configured to store/ store/ calculate/ identify/visually display" without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1, and the related dependent claims 2-10, has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

"a two-dimensional map storage configured to store" is interpreted as to "The two- dimensional map storage 120 stores a two-dimensional map for the specific space captured by the plurality of cameras" (See Specification: Fig. 1, and [0045], "The two-dimensional map storage 120 stores a two-dimensional map for the specific space captured by the plurality of cameras. The two-dimensional map for the specific space may be a floor map viewed from above the specific space").
"an area-specific congestion calculator configured to calculate" is interpreted as to "The area-specific congestion calculator 130 calculates, on the basis of the area-specific images captured by the plurality of cameras" (See Specification: Fig. 1, and [0046], "The area-specific congestion calculator 130 calculates, on the basis of the area-specific images captured by the plurality of cameras, an area-specific congestion for each of the areas captured by the plurality of cameras in the specific space. Here, the captured area refers to an area captured by a specific camera in the specific space. In addition, the area-specific congestion may refer to a degree of congestion of each area included in the area captured by a specific camera, and a degree of congestion may refer to data that quantifies the movements of objects (e.g., persons) existing in each of the area-specific images").
 

"an area-specific congestion visualizer configured to visually display" is interpreted as to "The area-specific congestion visualizer 150 visually displays, on the two-dimensional map, the area-specific congestion of each of the captured areas on the basis of the mapping area" (See Specification: Fig. 1, and [0053], "The area-specific congestion visualizer 150 visually displays, on the two-dimensional map, the area-specific congestion of each of the captured areas on the basis of the mapping area. For example, the area-specific congestion visualizer 150 may display a heat map on the two-dimensional map according to the area-specific congestion for each of the captured areas. Specifically, the area-specific congestion visualizer 150 may visually display the area-specific congestion on the two-dimensional map by varying the color or shade according to the degree of congestion").

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-15, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rutschman, etc. (US 20180239948 A1) in view of Jarrell, etc. (US 20170301220 A1), further in view of Lecompte, etc. (US 20020041328 A1), and Oami (US 20050122323 A1).
Regarding Claim 1, Rutschman teaches that an apparatus visualizing congestion of people (See Rutschman: Figs. 4-5, and [0187], "A further example includes a machine vision application that is hosted on one satellite 500. The machine vision application can perform real-time or near-real-time image data analysis and can obtain the imagery for processing from the satellite 500 as well as from another satellite SOON via inter-satellite communication links. For example, satellite 500 can host a machine vision application for identifying locations and durations of traffic congestion and capturing imagery associated with the same. Satellite 500 can perform these operations with respect to imagery obtained within its associated field of view 400, but can also perform these operations with respect to imagery obtained from another satellite SOON. Alternatively, machine vision applications can be distributed among one or more of the satellites 500 and SOON for the image recognition and first order processing to reduce communication bandwidth of imagery between satellites 500 and SOON"), comprising:
an area-specific image storage configured to store area-specific images captured by a plurality of cameras that respectively capture different areas in a specific space (See Rutschman: Figs. 4-5, and [0122], "For example, hub processor 502 can receive a program request of an on-board machine vision application for detecting smoke or fire associated with a wildfire and determining locations of a wildfire. The hub processor 502 can transmit image recognition content to each of the image processors 504 and 504N for storage in memory"; [0056], "FIG. 4 is a field of view diagram of a satellite imaging system with edge processing, in accordance with an embodiment. In one embodiment, the satellite imaging system 100 is configured to capture imagery of a field of view 400. Field of view 400 comprises a fisheye field 
a two-dimensional map storage configured to store a two-dimensional map for the specific space (See Rutschman: Figs. 4-5 and 16, and [0283], "For example, in the context of a mapping application, the satellite 500 can process ultra-high resolution imagery captured by the imaging system 100 to interpret one or more instances of a new highway being operative. For instance, a highway contained within the imagery can be determined by the image processor 504 to include one or more cars traveling above a specified speed threshold for a first time. Real-time ultrahigh resolution imagery of the highway can be stored in memory local to the satellite 500 until such time that bandwidth is available. Upon detecting that bandwidth is available, the ultra-high resolution imagery can be obtained from storage and transmitted to a ground-based station for updating a map with high-resolution imagery of the new highway"); 

a mapping area identifier configured to identify a mapping area corresponding to each of the captured areas on the two-dimensional map, based on a mapping point set in each of the two-dimensional map and the area-specific images (See Rutschman: Figs. 4-5, and [0098], "As a particular example, the field of view 404 provides lower spatial resolution imagery of portions of Earth ahead of, below, above, and behind that of the field of view 406 in relation to the orbital path of the satellite 500. Imagery associated with field of view 404 can be output to 
an area-specific congestion visualizer configured to visually display, on the two- dimensional map, the area-specific congestion for each of the captured areas, based on the mapping area (See Rutschman: Figs. 4-5 and 48, and [0324], "In one embodiment, updating at least one application based on the at least one event at 4816 includes the satellite 500 updating a ground-based, cloud-based, or internet-based application, such as a mobile phone application, with information using the wireless communication interface. The satellite 500 can transmit information to a central repository that is readable by one or more applications, transmit information directly to the one or more applications, or respond to requests for information by a central repository or the one or more applications.  The information can include binary, Boolean, alphanumeric, parameter, vector, image, or other non-image data. The information can be directly or indirectly related to the event, a cause of the event, an effect or result of the event, or a prediction regarding the event. The at least one application can then further analyze, combine, summarize, present, or otherwise process the data in customized and 
However, Rutschman fails to explicitly disclose that an area-specific congestion calculator configured to calculate, based on the area-specific images, an area-specific congestion; wherein the area-specific congestion is a degree of congestion of the each of areas, and the degree of congestion is related to data that quantifies the movements of the people existing in each of the area-specific images; and a mapping area identifier configured to identify a mapping area corresponding to each of the captured areas on the two-dimensional map.
However, Jarrell teaches that an area-specific congestion calculator configured to calculate, based on the area-specific images, an area-specific congestion (See Jarrell: Fig. 32, and [0296], "The communications stations 3201a, 3201b, 3201c, 3201d, 3201e, and/or 3201f may provide an indication of speed to the UAV. For example, a communications station may determine a speed that the UAV is flying at (i.e., a velocity of the UAV), and may provide an indication of the determined speed to the UAV.  The communications station may include one 
Therefore, it would have been obvious to  one of ordinary skill in the art at the time of the invention was effectively filed to modify Rutschman to have an area-specific congestion calculator configured to calculate, based on the area-specific images, an area-specific congestion as taught by Jarrell in order to improve traffic management decisions for optimizing traffic congestion based on collected information (See Jarrell: Fig. 5, and [0239], "As an example, one or more of the unmanned aerial vehicle communication or management module 70, autonomous ground vehicle communication or management module 71, and traffic monitoring and/or alert module 76 may collect information regarding traffic congestion, and 
However, Rutschman, modified by Jarrell, fails to explicitly disclose that wherein the area-specific congestion is a degree of congestion of the each of areas, and the degree of congestion is related to data that quantifies the movements of the people existing in each of the area-specific images, and a mapping area identifier configured to identify a mapping area corresponding to each of the captured areas on the two-dimensional map.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Rutschman to have a mapping area identifier configured to identify a mapping area corresponding to each of the captured areas on the two- dimensional map as taught by Lecompte in order to provide a resolution for selected regions better than 10m, with night-time imaging and real-time weather data collection (See Lecompte: [0073], "Another object of the invention is to provide a hyper-resolution mode of operation, where either the entire visible Earth's surface if scanned, or selected regions are scanned for providing 10 m or less resolution. Such high-resolution data is available for use in land and marine agricultural and resource management applications by identifying real time crop or feed stock health and location. Transportation applications include identifying maritime and land environmental information and air, sea and land vehicle observable signatures, thereby forming an information source for a wireless traffic management and rerouting service"). Rutschman teaches a method and system that may obtain imagery using an imager of the satellite, detect an event by analyzing aspect of the imagery, and perform an operation by the computer processors on the event, such as traffic congestion detection and reporting, and Lecompte teaches a system and method that may provide better image resolutions by changing the relative positions of the scan system on the satellite with the area identifiers selected by the user in order to scan the area of interest. Therefore, it is obvious to one of ordinary skill in the 
However, Rutschman, modified by Jarrell and Lecompte, fails to explicitly disclose that wherein the area-specific congestion is a degree of congestion of the each of areas, and the degree of congestion is related to data that quantifies the movements of the people existing in each of the area-specific images.
However, Oami teaches that wherein the area-specific congestion is a degree of congestion of the each of areas, and the degree of congestion is related to data that quantifies the movements of the people existing in each of the area-specific images (See Oami: Figs. 11-12, `4, and 17, and [0097], "FIG. 11 and FIG. 12 are diagrams illustrating superposition of a display based on the distribution information on the first surveillance image 12. On the display screen 40 of FIG. 11, a heat map 61 representing the distribution of people is superimposed on the first surveillance image 12. For example, the heat map is a heat map in which a place having a high degree of congestion of people is red and a place having a low degree of congestion of people is blue”; [0099], “The generation unit 2060 generates, as the surveillance information 30, a display in which the frame line 62 emphasizing an area having a high degree of congestion of people is superimposed on the first surveillance image 12. Specifically, the generation unit 2060 generates distribution information indicating the number of people captured in each partial region, and sets the partial region in which the number is equal to or larger than a predetermined value as a region having a high degree of congestion of people”; and [0171], “Note that, there may be more than one piece of moving route information about a specific 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was effectively filed to modify Rutschman to have wherein the area-specific congestion is a degree of congestion of the each of areas, and the degree of congestion is related to data that quantifies the movements of the people existing in each of the area-specific images as taught by Oami in order to recognize the state of a crowd from an imaged video of a crowd (See Oami: [0005], " The present invention has been made in view of the above problem. An object of the present invention is to provide a technique of recognizing the state of a crowd from an imaged video of a crowd"). Rutschman teaches a method and system that may obtain imagery using an imager of the satellite, detect an event by analyzing aspect of the imagery, and perform an operation by the computer processors on the event, such as traffic congestion detection and reporting, and Oami teaches a system and method that may provide a technique of recognizing the state of a crowd from an imaged video of a crowd. Therefore, it is obvious to one of ordinary skill in the art to modify Rutschman by Oami to recognize the crowd state in the specific area. The motivation to modify Rutschman by Oami is "Use of known technique to improve similar devices (methods, or products) in the same way".
Claim 2, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 1 as outlined above. Further, Rutschman teaches that the apparatus of claim 1, wherein the area-specific congestion calculator is further configured to calculate the area-specific congestion for each of areas captured by the plurality of cameras by using frames of the area-specific image captured by each of the plurality of cameras (See Rutschman: Fig. 5, and [0324], "For example, the satellite 500 can update a mobile traffic application by transmitting congestion volumes along various stretches of highways in and around Phoenix, Ariz. This data can be transmitted as binary, parameter, or alphanumeric text without any imagery and the mobile traffic application can process the data to determine traffic travel times along stretches of highways and alternative travel routes. The application can then present this information as a real-time or near-real-time output via the mobile traffic application in a customized proprietary format using graphics and a layout that is uncontemplated by the satellite 500").
Regarding Claim 3, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 1 as outlined above. Further, Rutschman teaches that the apparatus of claim 1, wherein the mapping point is set by a user (See Rutschman: Fig. 1, and [0053], "The satellite imaging system 100 can include approximately nine to twelve steerable spot imagers 104 that are independently configured to focus, dwell, and/or scan for select targets. Each spot imager 104 can pivot approximately +/-seventy degrees and can include proximity sensing to avoid lens crashing. The steerable spot imagers 104 can provide an approximately 20 km diagonal field of view of approximately 4:3 aspect ratio. Resolution can be approximately one to three meters (nadir) in the visible and infrared or near-infrared range obtained using image sensors 316 and 318 of approximately 8 million pixels per square degree. Resolution can be increased to super- 
Regarding Claim 4, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 1 as outlined above. Further, Jarrell teaches that the apparatus of claim 1, wherein each of the area-specific images and the two-dimensional map has the same number of mapping points set therein and each of the mapping points set in the area-specific images corresponds to each of the mapping points set in the two-dimensional map (See Jarrell: Fig. 4, and [0127], "The satellite imaging system 100 can include approximately nine to twelve steerable spot imagers 104 that are independently configured to focus, dwell, and/or scan for select targets. Each spot imager 104 can pivot approximately +/-seventy degrees and can include proximity sensing to avoid lens crashing. The steerable spot imagers 104 can provide an approximately 20 km diagonal field of view of approximately 4:3 aspect ratio. Resolution can be approximately one to three meters (nadir) in the visible and infrared or near-infrared range obtained using image sensors 316 and 318 of approximately 8 million pixels per square degree. Resolution can be increased to super-resolution when the spot imagers 104 dwell on a particular target to collect multiple image frames, which multiple image frames are combined to increase the resolution of a still image").
Regarding Claim 5, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 4 as outlined above. Further, Rutschman teaches that the apparatus of claim 4, wherein the mapping area identifier is further configured to  identify, in the two-dimensional map, the mapping area that corresponds to each of the captured areas by using one or more transformation matrices for matching a coordinate value of each of the mapping points set in 
Regarding Claim 8, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 1 as outlined above. Further, Rutschman teaches that the apparatus of claim 1, wherein when an overlapping area that overlaps between the mapping areas corresponding to the respective captured areas exists in the two-dimensional map, the area-specific congestion visualizer is further configured to correct a congestion of the overlapping area (See Rutschman: Fig. 4, and [0058], "The field of view 400 therefore includes the inner core 406, outer core 404, and fisheye field of view 402 to provide overall context  with low to  high resolution imagery from the periphery to the center. Each of the subfields of the inner core 406, the subfields of the outer core 404, and the fisheye field of view are associated with separate imaging units and 
Regarding Claim 9, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 8 as outlined above. Further, Rutschman and Lecompte teach that the apparatus of claim 8, wherein the area-specific congestion visualizer is further configured to correct the congestion of the overlapping area (See Rutschman: Figs. 4-5, and [0092], "The overlap of subfields of the field of view 406 permit image processors 504 and 504N, associated with adjacent subfields of the field of view 406, to have access to at least some of the same imagery to enable the hub processor 502 to stitch together image content") based on a mean value or a median value for the congestions of areas that corresponds to the overlapping area 
Claim 10, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 1 as outlined above. Further, Rutschman teaches that the apparatus of claim 1, wherein the area-specific congestion visualizer is further configured to display a heat map on the two-dimensional map according to the area-specific congestion for each of the captured areas (See Rutschman: Fig. 5, and [0274], "In one embodiment, generating data based on the at least one interpretation of the imagery at 4006 includes image processor 504 generating additional data based on the content of imagery analyzed by the image processor 504. The generating can be performed in real-time or near real-time with image collection or with interpretive output or can be performed periodically based on real-time or accumulated imagery or interpretive results. The additional data can be image or non-image based, such as historical image data, analysis information, trend data, a heat map, pattern information, recommendations, predictions, control information, or other similar data. The additional data can be stored at the satellite 500, communicated to another satellite SOON, or communicated to a ground-based system with or without the underlying imagery or interpretative output").
Regarding Claim 11, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 1 as outlined above. Further, Rutschman, Jarrell, Lecompte, and Oami teach that a method visualizing congestion of people which is performed by an apparatus for congestion visualization (See Rutschman: Figs. 4-5, and [0187], "A further example includes a machine vision application that is hosted on one satellite 500. The machine vision application can perform real-time or near-real-time image data analysis and can obtain the imagery for processing from the satellite 500 as well as from another satellite SOON via inter-satellite communication links. For example, satellite 500 can host a machine vision application for 
storing area-specific images captured by a plurality of cameras that respectively capture different areas in a specific space (See Rutschman: Figs. 4-5, and [0122], "For example, hub processor 502 can receive a program request of an on-board machine vision application for detecting smoke or fire associated with a wildfire and determining locations of a wildfire. The hub processor 502 can transmit image recognition content to each of the image processors 504 and 504N for storage in memory"; [0056], "FIG. 4 is a field of view diagram of a satellite imaging system with edge processing, in accordance with an embodiment. In one embodiment, the satellite imaging system 100 is configured to capture imagery of a field of view 400. Field of view 400 comprises a fisheye field of view 402; outer cone 404; inner cone 406; and one or more spot cones 408. The fisheye field of view 402 is captured using the fisheye imaging unit 210. The outer cone 404 is captured using the outer imaging units 204 (e.g., 6.times.8 mm focal length EDMUNDS OPTICS 69255). The inner cone 406 is captured using the inner imaging units 202 (e.g., 9.times.25 mm focal length THORLABS MVL25TM23). The spot cones 408 (three depicted as circles) are captured using the steerable spot imagers 104 (e.g., catadioptric design FIG. 3). The field of view 400 can include visible and/or infrared or near-infrared imagery in 
storing a two-dimensional map for the specific space (See Rutschman: Figs. 4-5 and 16, and [0283], "For example, in the context of a mapping application, the satellite 500 can process ultra-high resolution imagery captured by the imaging system 100 to interpret one or more instances of a new highway being operative. For instance, a highway contained within the imagery can be determined by the image processor 504 to include one or more cars traveling above a specified speed threshold for a first time. Real-time ultrahigh resolution imagery of the highway can be stored in memory local to the satellite 500 until such time that bandwidth is available. Upon detecting that bandwidth is available, the ultra-high resolution imagery can be obtained from storage and transmitted to a ground-based station for updating a map with high- resolution imagery of the new highway");
calculating, based on the area-specific images, an area-specific congestion for each of areas (See Jarrell: Fig. 32, and [0296], "The communications stations 3201a, 3201b, 3201c, 3201d, 3201e, and/or 3201f may provide an indication of speed to the UAV. For example, a communications station may determine a speed that the UAV is flying at (i.e., a velocity of the UAV), and may provide an indication of the determined speed to the UAV. The communications station may include one or more sensors that may be used to determine a velocity of the UAV. 
identifying a mapping area corresponding to each of the captured areas on the two- dimensional map (See Lecompte: Fig. 10A-C, and [0214], "FIG. 10a shows a highway that is the field of view of the satellite's optics while operating in a hyper-resolution mode of operation (either scanned or dwelled). The highway 1001 includes both a left-hand lane 1001L and a right- lane 1001R. In the right-hand lane, as can be seen, is a dark vehicle 1003, a light vehicle 1005 and a medium-shaded vehicle 1007. The imaging system on the satellite receives reflective light energy from the different vehicles as well as the scenery surrounding the road 1001. The received optical energy at the satellite is then be compared against a background image of the particular scene that has a predetermined amount of traffic congestion in a particular lane. The region covered by satellite optics in the spot-steering mode is divided by a grid where each grid has specific identifiers that have associated therewith background images saved in a pattern recognition mechanism. Subscribers to the traffic congestion service may send a message (digital or analog) with particular identifiers for the geographic region of interest to this particular subscriber, and the pattern recognition mechanism (FIG. 9) will prepare and provide congestion related information to the CPU for preparation of a response message that reports the amount of congestion for a particular subportion of the region in which the satellite's optics are trained. Using this congestion information, the services provider or end user themselves may overlay an indication (such as a color, like red for heavy congestion) on roadways presented on a computer generated map display. The motorist may then use this information 
visually displaying, on the two-dimensional map, the area-specific congestion for each of the captured areas, based on the mapping area (See Rutschman: Figs. 4-5 and 48, and [0324], "In one embodiment, updating at least one application based on the at least one event at 4816 
Regarding Claim 12, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 11 as outlined above. Further, Rutschman teaches that the method of claim 11, wherein the calculating of the area-specific congestion calculation comprises calculating the 
Regarding Claim 13, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 11 as outlined above. Further, Rutschman teaches that the method of claim 11, wherein the mapping point is set by a user (See Rutschman: Fig. 1, and [0053], "The satellite imaging system 100 can include approximately nine to twelve steerable spot imagers 104 that are independently configured to focus, dwell, and/or scan for select targets. Each spot imager 104 can pivot approximately +/-seventy degrees and can include proximity sensing to avoid lens crashing. The steerable spot imagers 104 can provide an approximately 20 km diagonal field of view of approximately 4:3 aspect ratio. Resolution can be approximately one to three meters (nadir) in the visible and infrared or near-infrared range obtained using image sensors 316 and 318 of approximately 8 million pixels per square degree. Resolution can be increased to super- resolution when the spot imagers 104 dwell on a particular target to collect multiple image frames, which multiple image frames are combined to increase the resolution of a still image").
Claim 14, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 11 as outlined above. Further, Jarrell teaches that the method of claim 11, wherein each of the area-specific images and the two-dimensional map has the same number of mapping points set therein and each of the mapping points set in the area-specific images corresponds to each of the mapping points set in the two-dimensional map (See Jarrell: Fig. 4, and [0127], "The satellite imaging system 100 can include approximately nine to twelve steerable spot imagers 104 that are independently configured to focus, dwell, and/or scan for select targets. Each spot imager 104 can pivot approximately +/-seventy degrees and can include proximity sensing to avoid lens crashing. The steerable spot imagers 104 can provide an approximately 20 km diagonal field of view of approximately 4:3 aspect ratio. Resolution can be approximately one to three meters (nadir) in the visible and infrared or near-infrared range obtained using image sensors 316 and 318 of approximately 8 million pixels per square degree. Resolution can be increased to super-resolution when the spot imagers 104 dwell on a particular target to collect multiple image frames, which multiple image frames are combined to increase the resolution of a still image").
Regarding Claim 15, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 11 as outlined above. Further, Rutschman teaches that the method of claim 14, wherein the identifying of the mapping area comprises identifying, in the two-dimensional map, the mapping area that corresponds to each of the captured areas by using one or more transformation matrices for matching a coordinate  value of each of  the mapping points set in the area-specific image and a coordinate value of each of the mapping points set in the two- dimensional map (See Rutschman: Fig. 5, and [0236], "In one embodiment, the determining at 
Regarding Claim 18, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 11 as outlined above. Further, Rutschman teaches that the method of claim 11, wherein when an overlapping area that overlaps between the mapping areas corresponding to the respective captured areas exists in the two-dimensional map, the visually displaying of the area-specific congestion comprises correcting a congestion of the overlapping area (See Rutschman: Fig. 4, and [0058], "The field of view 400 therefore includes the inner core 406, outer core 404, and fisheye field of view 402 to provide overall context with low to high resolution imagery from the periphery to the center.  Each of the subfields of the inner core 406, the subfields of the outer core 404, and the fisheye field of view are associated with separate imaging units and separate image processors, to enable capture of low to high resolution imagery and parallel image processing.  Overlap of the subfields of the inner core 
Regarding Claim 19, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 18 as outlined above. Further, Rutschman  and Lecompte teach that the method of claim 18, wherein the correcting of the area-specific congestion comprises correcting the congestion of the overlapping area (See Rutschman: Figs. 4-5, and [0092], "The overlap of subfields of the field of view 406 permit image processors 504 and 504N, associated with adjacent subfields of the field of view 406, to have access to at least some of the same imagery to enable the hub processor 502 to stitch together image content") on the basis of a mean value or a median value for the congestions of areas that corresponds to the overlapping area among the captured areas (See Lecompte: Fig. 9, and [0199], "Pattern recognition mechanism 935 is also connected to the system bus and includes therein background images of 
Regarding Claim 20, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 11 as outlined above. Further, Rutschman teaches that the method of claim 11, .


Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rutschman, etc. (US 20180239948 A1) in view of Lecompte, etc. (US 20020041328 A1), further in view of Jarrell, etc. (US 20170301220 A1), Oami (US 20050122323 A1), and Zagaynov, etc. (US 20180089533 A1)
Regarding Claim 6, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 5 as outlined above. However, Rutschman fails to explicitly disclose that the apparatus of claim 5, wherein the transformation matrices include a transformation matrix for 
However, Zagaynov teaches that the apparatus of claim 5, wherein the transformation matrices include a transformation matrix for performing at least one of parallel translation, size transformation, and rotation with respect to a coordinate value of each of the mapping points set in the area-specific image (See Zagaynov: Figs. 11A-F, and [0125], "FIG. 11B illustrates matrix equations that express various types of operations on points in a three-dimensional space. A translation 1134a moves a first point with coordinates (x,y,z) 1134b to a second point 1134c with coordinates (x',y',z). The translation involves displacements in the x 1134d, y 1134e, and z 1134f directions. The matrix equation for the translation 1134g is provided below the illustration of the translation 1134a. Note that a fourth dimension is added to the vector representations of the points in order to express the translation as a matrix operation. The value "1" is used for the fourth dimension of the vectors and, following computation of the coordinates of the translated point, can be discarded. Similarly, a scaling operation 1134h multiplies each coordinate of a vector by a scaling factor .sigma..sub.x, .sigma..sub.y, and .sigma..sub.z, respectively 1134i, 1134j, and 1134k. The matrix equation for a scaling operation is provided by matrix equation 11341. Finally, a point may be rotated about each of the three coordinate axes. Diagram 1134m shows rotation of a point (x,y,z) to the point (x',y',z') by a rotation of y radians about the z axis. The matrix equation for this rotation is shown as matrix equation 1134n in FIG. 3B. Matrix equations 11340 and 1134p express rotations about the x and y axis, respectively, by .alpha. and .beta. radians, respectively").

Regarding Claim 7, Rutschman, Jarrell, Lecompte, Oami, and Zagaynov teach all the features with respect to claim 6 as outlined above. Further, Zagaynov teaches that the apparatus of claim 6, wherein the mapping area identifier is further configured to identify, in the two- dimensional map, the mapping area that corresponds to each of the captured areas by multiplying a coordinate value of each pixel included in the area-specific image by the transformation matrix (See Zagaynov: Figs. 11A-F, and [0123], "FIGS. 11A-F illustrate one approach to mapping points in a world coordinate system to corresponding points on an image plane of a camera. FIG. 11A illustrates the image plane of a camera, an aligned camera coordinate system and world coordinate system, and a point in three-dimensional space that is imaged on the image plane of the camera. In FIG. 11A, the camera coordinate system, comprising the x, y, and z axes, is aligned and coincident with the world-coordinate system X, Y, and Z. This is indicated, in FIG. 11A, by dual labeling of the x and X axis 1102, they and Y axis 1104, and the z and Z axis 1106. The point that is imaged 1108 is shown to have the coordinates (X.sub.p, Y.sub.p, and Z.sub.p). The image of this point on the camera image plane 1110 has the coordinates (x.sub.i, y.sub.i). The virtual lens of the camera is centered at the point 1112, which has the camera coordinates (0, 0, I) and the world coordinates (0, 0, I). When the point 1108 is in focus, the distance I between the origin 1114 and point 1112 is the focal length of the 
Regarding Claim 16, Rutschman, Jarrell, Lecompte, and Oami teach all the features with respect to claim 15 as outlined above. Further, Zagaynov teaches that the method of claim 15, wherein the transformation matrices include a transformation matrix for performing at least one of parallel translation, size transformation, and rotation with respect to a coordinate value of each of the mapping points set in the area-specific image (See Zagaynov: Figs. 11A-F, and [0125], "FIG. 11B illustrates matrix equations that express various types of operations on points in a three-dimensional space. A translation 1134a moves a first point with coordinates (x,y,z) 
Regarding Claim 17, Rutschman, Jarrell, Lecompte, Oami, and Zagaynov teach all the features with respect to claim 16 as outlined above. Further, Zagaynov teaches that the method of claim 16, wherein the identifying of the mapping area comprises identifying, in the two-dimensional map, the mapping area that corresponds to each of the captured areas by multiplying a coordinate value of each pixel included in the area-specific image by the transformation matrix (See Zagaynov: Figs. 11A-F, and [0125], "FIG. 11B illustrates matrix equations that express various types of operations on points in a three-dimensional space. A translation 1134a moves a first point with coordinates (x,y,z) 1134b to a second point 1134c with coordinates (x',y',z). The translation involves displacements in the x 1134d, y 1134e, and z 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GORDON G LIU whose telephone number is (571)270-0382. The examiner can normally be reached Monday - Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GORDON G LIU/Primary Examiner, Art Unit 2612